WR-48,152-05
                                                         COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                       Transmitted 1/8/2015 12:18:08 PM
                                                          Accepted 1/8/2015 1:29:05 PM
                                                                           ABEL ACOSTA
                              NO. ________                                         CLERK

                 IN THE COURT OF CRIMINAL APPEALS      RECEIVED
                                                COURT OF CRIMINAL APPEALS
                             OF TEXAS                  1/8/2015
                                                         ABEL ACOSTA, CLERK
                                  In re
                          GARCIA GLEN WHITE,
                            Relator-Petitioner

    MOTION FOR LEAVE TO FILE PETITION FOR A WRIT OF
                    PROHIBITION

                  THIS IS A DEATH PENALTY CASE.
              MR. WHITE IS SCHEDULED TO BE EXECUTED
                        ON JANUARY 28, 2015




Pat McCann - Counsel                  Mandy Miller – Co-Counsel
SBOT: 00792680                        SBOT: 24055561
909 Texas Ave, Ste. 205               2910 Comm. Center Blvd, # 103-201
Houston, Texas 77002                  Katy, Texas
Phone: 713) 223-3805                  Phone: 832) 900-9884
writlawyer@justice.com                mandy@mandymillerlegal.com
      Comes now the Petitioner and asks this Court for Leave to File an Original

Habeas proceeding under it's powers within the Texas Constitution, Article V

Section 5.


                                     Respectfully submitted,


                                     /s/ Patrick F. McCann
                                     /s/ Mandy Miller
                                     PATRICK F. McCANN (SBOT 00792680)
                                     MANDY MILLER           (SBOT 24055561)
                                     909 Texas Ave #205
                                     Houston, Texas 77002
                                     713-223-3805
                                     281-667-3352 FAX
                                     writlawyer@justice.com
                                     mandy@mandymillerlegal.com
                                     ATTORNEYS FOR RELATOR
                                     GARCIA GLEN WHITE



                         CERTIFICATE OF SERVICE

      I, Patrick F. McCann do hereby certify that a true and correct copy of the

above and foregoing has been served on January 8th, 2015 via mail delivery to the

Defendants at: Lynn Hardaway, Harris County District Attorney’s Office, 1201

Franklin, Suite 600, Houston, Texas 77002 and the Capital Litigation’s Office at

the Attorney General’s Office.

                                                  /s/ Patrick F. McCann
                                                  Patrick F. McCann


                                                                                   2